          Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                ENTERED
                                                                                                   11/16/2020
                                                       )
 In re:                                                )
                                                       )    Case No. 18-33815
 KOONTZ-WAGNER CUSTOM                                  )
 CONTROL HOLDINGS LLC,                                 )    (Chapter 7)
                                                       )
                                  Debtor.              )
                                                       )

TRUSTEE’S MOTION TO COMPROMISE ADVERSARY PROCEEDING NO. 20-03275
                    AGAINST MAINFREIGHT, INC.

      THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
      IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
      THE MOVING
  DENIED.   The CourtPARTYwill notTO  RESOLVE
                                   approve       THE DISPUTE.
                                           a settlement           IF YOU
                                                         with $700.00      AND THE
                                                                      of economic   value.
      MOVING      PARTY    CANNOT     AGREE,   YOU   MUST    FILE A RESPONSE     AND
  The cost of filing this motion, and of attending a hearing to determine whether the
      SENDcompromise
  proposed   A COPY TOshould THE MOVING     PARTY.
                                    be approved,      YOUthe
                                                   exceed   MUST   FILE AND SERVE
                                                               $700.00.
      YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
      ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
    Signed:
      NOT BE     GRANTED.
            November
            October   17,16,    IF YOU DO NOT FILE A TIMELY RESPONSE, THE
                             2020
                          2018
      RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
      YOU OPPOSE THE MOTION AND HAVE                    ____________________________________
                                                               NOT REACHED AN
      AGREEMENT, YOU MUST ATTEND THE HEARING. Marvin                   UNLESS Isgur
                                                                                 THE
      PARTIES AGREE OTHERWISE, THE COURT MAYUnited                 States Bankruptcy
                                                              CONSIDER    EVIDENCEJudge
      AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Rodney D. Tow, in his capacity as chapter 7 trustee (the “Trustee”) for the estate of Koontz-

Wagner Custom Control Holdings, LLC (the “Debtor”), files this motion (the “Motion”) pursuant

to sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an

order, substantially in the form annexed hereto (the “Proposed Order”), approving the settlement

between the Trustee and Mainfreight, Inc. described herein and in the Proposed Order. In support

of the Motion, the Trustee respectfully states the following:


                                                   1
        Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 2 of 6




                                         JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief sought herein are Bankruptcy Code §§ 105(a) and 363 and

Bankruptcy Rule 9019.

                                         BACKGROUND

   A. Case Background

       4.      On July 11, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code.

       5.      The Office of the United States Trustee appointed the Trustee as the interim chapter

7 trustee of the Debtor’s bankruptcy estate on July 11, 2018. The Trustee became the permanent

trustee after the Debtor’s meeting of creditors pursuant to Bankruptcy Code § 341 on October 2,

2018, and remains the trustee as of the date of this filing.

   B. The Adversary Proceeding

       6.      On July 9, 2020, the Trustee filed a complaint seeking to avoid and recover transfers

in the amount of $33,498.81 pursuant to 11 U.S.C. §§ 547 and 550 from Mainfreight, Inc. (the

“Defendant”), initiating adversary proceeding no. 20-03275 (the “Adversary Proceeding”) before

this Court. The complaint and summons issued by the Clerk of Court were mailed to the Defendant

on July 14, 2020.




                                                  2
        Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 3 of 6




        7.      The Defendant, through counsel, provided the Trustee with information showing

new value provided by the Defendant that satisfied all but $2,136.56 of the estate’s asserted claim.1

The Defendant asserts that it has an ordinary course defense with respect to the remaining amounts.

                           TERMS OF SETTLEMENT AGREEMENT

        8.      After negotiations, the Trustee has agreed, subject to this Court’s approval, to settle

the Adversary Proceeding in exchange for a $10,000.00 reduction in the Defendant’s claim against

the Debtor’s bankruptcy estate, reflected in Claim No. 48, from $97,738.77 to $87,738.77 (the

“Settlement”). Assuming a 7% distribution to unsecured creditors (as the Trustee expects if the

claims are paid as filed), this would result in $700.00 for the estate—approximately 33% of the

remaining claim.

        9.      The Trustee believes that this settlement is in the best interests of the Debtor’s

bankruptcy estate and creditors. The Adversary Proceeding cannot be litigated to a better result

than the Settlement. The Settlement reflects both parties’ understanding that litigating the

remaining dispute would exceed the minimal expected benefit to either party and compensates the

Trustee fairly for taking action to dismiss the Adversary Proceeding despite believing that he has

a remaining claim, albeit, which is disputed. The Settlement will exceed the estate’s expenses in

procuring the dismissal.

                                        RELIEF REQUESTED

        10.     By this Motion, pursuant to Bankruptcy Code §§ 105(a) and 363 and Bankruptcy

Rule 9019, Trustee seeks entry of an order, substantially in the form of the Proposed Order,

approving the Settlement with the Defendant, allowing Claim No. 48 in the amount of $87,838.77,

and directing the Trustee to dismiss with prejudice the Adversary proceeding.


1
 The total new value provided by the Defendant was $31,935.44 but certain payments from the Debtor occurred
after the new value was provided.



                                                     3
        Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 4 of 6




                                       BASIS FOR RELIEF

        11.     Bankruptcy Rule 9019 governs the procedural requirements to be followed before

a settlement may be approved. Bankruptcy Rule 9019(a) provides in relevant part that: “[o]n

motion by the trustee and after notice and a hearing, the court may approve a compromise and

settlement.” FED. R. BANKR. P. 9019(a). Bankruptcy Rule 9019(a) empowers a bankruptcy court

to approve compromises and settlements if they are “fair and equitable and in the best interest of

the estate.” In re Cajun Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997); In re Foster

Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).

        12.     Court should approve a proposed settlement or compromise under Bankruptcy Rule

9019 if the settlement is within a range of reasonableness, fair and equitable, and in the best interest

of the bankruptcy estate. “In deciding whether a settlement of litigation is fair and equitable, a

judge in bankruptcy must make a well-informed decision, comparing the terms of the compromise

with the likely rewards of litigation.” In re Cajun Elec. Power Co-op., Inc., 119 F.3d 349, 356 (5th

Cir. 1997) (citations omitted); see also Protective Committee for Independent Stockholders of TMT

Trailer Ferry v. Anderson, 390 U.S. 414 (1968); United States v. AWECO, Inc. (In re AWECO,

Inc.), 725 F.2d 293 (5th Cir. 1984); Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599

(5th Cir. 1980). Moreover, a bankruptcy court need not be convinced that the proposed settlement

is the best possible, but “need only conclude that the settlement falls within the reasonable range

of litigation possibilities somewhere above the lowest point in the range of reasonableness.” In re

Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008).

        13.     The Fifth Circuit has directed that, in determining whether to approve a proposed

settlement, a bankruptcy court should evaluate the following factors: (1) the probability of success

in the litigation, with due consideration for the uncertainty in fact and law, (2) the complexity and




                                                   4
        Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 5 of 6




likely duration of the litigation and any attendant expense, inconvenience, and delay, and (3) all

other factors bearing on the wisdom of the compromise. In re Age Refining, Inc., 801 F.3d 530

(5th Cir. 2015); In re Jackson Brewing Co., 624 F.2d at 602.

       14.     Under the third, catch-all provision, the Fifth Circuit has specified two additional

considerations. First, the court should consider the best interests of the creditors, “with proper

deference to their reasonable views.” In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir.

1996). Second, the court should consider “the extent to which the settlement is truly the product

of arms-length bargaining, and not of fraud or collusion.” Id. at 918 (internal citations omitted).

       15.     The Trustee asserts that the Settlement satisfies the requirements set out by the Fifth

Circuit. Although the Trustee contends that he is likely to win on the merits with respect to

Defendants ordinary course defense, the attendant expense of litigating, in light of documentation

provided by Defendant challenging the Trustee’s position makes litigation unlikely to result in a

better outcome even on the leanest of budgets. The Debtor’s bankruptcy estate and creditors are in

a better position through the Settlement. Further, the Settlement was negotiated at arms’-length

between counsel for the Trustee and counsel for the Defendant.

                           [Remainder of Page Intentionally Left Blank]




                                                 5
        Case 18-33815 Document 414 Filed in TXSB on 11/16/20 Page 6 of 6




                                          CONCLUSION

       WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form of the Proposed Order and such other relief that is just.

 Dated: October 23, 2020                        Respectfully submitted,

                                                PARKINS LEE & RUBIO LLP

                                                /s/R. J. Shannon                              .
                                                R. J. Shannon (TBA No. 24108062)
                                                Pennzoil Place
                                                700 Milam Street, STE 1300
                                                Houston, TX 77002
                                                Telephone: (713) 715-1660
                                                Email: rshannon@parkinslee.com

                                                Proposed Special Counsel for Rodney D.
                                                Tow, Chapter 7 Trustee for Koontz-Wagner
                                                Custom Control Holdings LLC



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 23, 2020,, a true and correct copy of this Motion was served
on (i) all parties registered to receive ECF notification in the above captioned case, (ii) by first
class U.S.P.S. mail on all parties on the Second Revised Limited Mailing List [ECF No. 198], and
(iii) the following parties by email:

Allan D. Sarver, Esq.
16000 Ventura Blvd Suite 1000
Encino, CA 91436
ads@asarverlaw.com
Counsel to Mainfreight, Inc.
                                                              /s/R. J. Shannon




                                                  6
